DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-15, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (2016/0136484).  Claims 1 and 5, Inoue discloses a golf ball comprising a paint film.  The paint film composition comprises a polyurethane made from a polyisocyanate and a polyol.  The polyisocyanate composition contains an adduct-modified product of hexamethylene diisocyanate (HDI) as a polyisocyanate component [0044, 0045].  Inoue does not disclose the dynamic friction coefficient. However, the materials are equivalent, therefore the properties will also be equivalent, see below.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 2, the polyol composition contains, as a polyol component, a polyrotaxane having a cyclodextrin, a linear molecule piercing through the cyclic structure of the cyclodextrin, and blocking groups located at both terminals of the linear molecule to prevent disassociation of the adduct-modified product of hexamethylene diisocyanate [0044-0045] and an isocyanurate-modified product of hexamethylene diisocyanate [0047] as options.  A total amount of the adduct-modified product of hexamethylene diisocyanate and the isocyanurate-modified product of hexamethylene diisocyanate in the polyisocyanate component ranging from 70 mass% to 100 mass% is not disclosed.  However, Table 4, the curing agent discloses examples 5-10 comprising three polyisocyanates (30% HDI biuret-modified product, 30% HDI isocyanurate, 40% IPDI isocyanurate). While adduct-modified product of hexamethylene diisocyanate (HDI) is not shown in the examples it is cited as an option for the polyisocyanate in paragraph [0044-0045]). If subbed for the 30% HDI biuret-modified product or 40% IPDI isocyanurate it is clear the ratio would be at least 60% for two of the polyisocyanates based on the examples.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Inoue does not disclose the dynamic friction coefficient. However, the materials are equivalent, therefore the properties will also be equivalent, see below. Claim 22, a total amount of the adduct-modified product of hexamethylene diisocyanate and the isocyanurate-modified product of hexamethylene diisocyanate in the polyisocyanate component ranging from 80 mass% to 100 mass% is not disclosed.  However, Table 4, the curing agent discloses examples 5-10 comprising three polyisocyanates (30% HDI biuret-modified product, 30% HDI isocyanurate, 40% IPDI isocyanurate). While adduct-modified product of hexamethylene diisocyanate (HDI) is not shown in the examples it is cited as an option for the polyisocyanate in paragraph [0044-0045]). If subbed for the 30% HDI biuret-modified product or 40% IPDI isocyanurate it is clear the ratio would be at least 60% for two of the polyisocyanates based on the examples.  "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
One of ordinary skill in the art would vary the ratio or quantities of the materials for the desired performance. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/15/2020 have been fully considered but they are not persuasive. Applicant argues the prior art provides a list of 15 options for the polyisocyanate (A) as well as derivatives, [0044-0045], but fails to disclose the combination set forth in the instant invention. As shown above, Inoue discloses paint films comprising A) polyisocyanate composition and B) a polyol. The polyisocyanate may include at least two polyisocyanates such as adduct-modified product of hexamethylene diisocyanate and isocyanurate-modified product of hexamethylene diisocyanate as options. In regards to claim 1, the term “may include at least two” is considered optional, meaning the polyisocyanate may consists of one of the options. Support is also shown in table 4 where Inoue uses one polyisocyanate in examples 1-5 (curing agent).  Applicant further argues the amount of each polyisocyanate is not disclosed by Inoue. As In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The dynamic friction will also fall within applicants’ ranges since the materials are the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



April 20, 2021